Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed on 10/26/2020.
Claims 1-22 are pending for this examination.
Claim 22 was amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mennemeier et al. (US 5,862,067), herein referred to as Mennemeier.
Referring to claim 1, Mennemeier teaches an apparatus (see Abstract) comprising: a decoder to decode a single instruction having an opcode, a destination field representing a 
However, Mennemeier does not specifically teach using a third packed source data operand which would be used to add a third operand to the results of the multiply operation between the first and second operand.
Examiner points out that in systems and methods which perform the operations of add/subtract/multiply to instructions operands, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to utilize more than two operands to indicate a second operation utilizing the results of the first operation, i.e. a second add/subtract/multiply operation to be done following the first operation, so that one instruction can be used to do the work of two instructions, as Mennemeier is a system and method which clearly states the purpose of performing multiply-add and multiply-subtract operations (see Abstract; see Fig. 1, packed data instruction set 145 with multiply-add instruction 150 and multiply-subtract instruction 170), in which one of ordinary skill in the art would understand that multiple operations can be chained together sequentially, i.e. one after another, to achieve the same effect, i.e. perform a first instruction operation then using the results as the “first operand” of a second instruction operation immediately afterwards, and would be motivated to combine two instructions into a single instruction for the sake of increasing the efficiency of processor operations by placing everything needed to be done within a single instruction instead of multiple instructions.
claim 8 is a method claim; claim 15 is a non-transitory machine-readable medium claim; and claim 22 is a system claim that recites the same limitations as claim 1 above.  Referring to claim 8, Mennemeier teaches a method (see Abstract) comprising: the steps for operating the apparatus of claim 1 above (see above rejection of claim 1).  Referring to claim 15, Mennemeier teaches a non-transitory machine-readable medium storing an instruction which when executed by a processor causes the processor to perform a method (see Abstract; see Col. 4, lines 6-29), the method comprising: the steps of operating the apparatus of claim 1 above (see above rejection of claim 1).  Referring to claim 22, Mennemeier teaches an system (see Abstract) comprising: memory to store data (see Fig. 1, register 141 and storage devices 110); and a processor (see Fig. 1, processor 105) comprising: the apparatus as claimed in claim 1 above (see above rejection of claim 1).  Therefore, claims 8, 15, and 22 are rejected for the same reasoning as set forth above.
As to claims 2, 9, and 16, Mennemeier teaches the apparatus of claim 1 (see Abstract), wherein the instruction to define sizes of the packed data elements (see Col. 7, lines 43-63, wherein the packed multiply-add instructions may support other packed data types such as those with different size elements or a different number of elements, i.e. different sizes; also see Col. 9, lines 12-21).
As to claim 3, Mennemeier teaches the apparatus of claim 1 (see Abstract), wherein the execution circuitry to zero extend packed data elements of the second source and sign extend packed data elements of the first source prior to the multiplications (see Col. 6, lines 4-21).
As to claims 10 and 17, Mennemeier teaches the method of claim 9 (see Abstract), wherein the second size is a multiple of two of the first size (see Col. 7, lines 43-63, wherein the packed multiply-add instructions may support other packed data types such as those with .

Allowable Subject Matter
Claims 4-7, 11-14, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, mailed 10/26/2020, have been fully considered but they are not deemed to be persuasive.

Applicant’s arguments that Mennemeier does not describe a third packed data source operand and argues that Examiner did not clearly explain or map this third packed data source operand (see Pages 7-9) are deemed to be unpersuasive.  Examiner points out that Mennemeier teaches the basic principles of performing a multiple-add/subtract operation on packed data, in which two operands are taken through a multiply operation and then an addition/subtraction operation to receive a result for the operation as seen in Figure 6C.  However, Examiner already pointed out in the previous grounds of rejection that Mennemeier does not specifically teach using a third packed source data operand which would be used to add a third operand to the results of the multiply operation between the first and second operand.  As stated in the previous grounds of rejection: 

Examiner also points out that Mennemeier depicts and teaches multiple multiply-add operations which are then added together in Figure 8, which depicts using the Mennemeier method to perform two multiply-add operations and adding the results together to get an end result.  Examiner points out that implementing multiple multiply-add operations would be the same as having a third, fourth, or more source operand to implement a multiply-add instruction to and then adding this to the original first and second operand that were already run through a multiply-add operation, which to a person of ordinary skill in the art would be an obvious variation of the basic principles of the Mennemeier system and method and would be similar to 

In summary, Mennemeier teaches the claimed invention as set forth above.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Debes et al. (US 7,430,578) teaches a system for performing multiply-add operations on packed data.
Taunton et al. (US 2005/0193185) teaches a system for executing complex operations wherein the system uses SIMD instructions that includes multiply operation immediately followed by an add/subtract operation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183